Exhibit 10.26

November 9, 2009

Compensation Committee of

The Board of Directors

Taylor Capital Group, Inc.

9550 West Higgins Road

Rosemont, IL 60018

 

RE: Voluntary Reduction in Compensation (Continuation)

Dear Fellow Board Members,

As you know, we have engaged in aggressive cost-cutting efforts at all levels of
our organization in response to the continuing challenging economic conditions.
These initiatives have led to significant savings and thereby enhanced our
ability to preserve capital and execute on our growth strategy.

With your oversight, management has specifically focused on ways in which to
reduce our overall compensation expense. As part of our efforts in this area, I
have evaluated my own compensation and believe that it would be appropriate for
me to forego certain elements of my compensation until market conditions and our
performance improves. To that end, I hereby offer and agree to forego my auto
allowance and reimbursements for country club expenditures (with the exception
of expenses directly associated with customer events).

I am requesting that you re-evaluate these voluntary reductions of compensation
each fiscal quarter after TCGI achieves a positive net income available to
common shareholders.

Thank you for your continued leadership and please let me know if you have any
questions or would like to discuss this matter further.

 

Very truly yours,

/s/ Mark A. Hoppe

Mark A. Hoppe President and CEO